LECHE, J.,
concurring. Felix Legendre, Jr., was chief engineer on the “Climax”, a steamboat which was navigated on bayous, shallow lakes and on the Mississippi river, while engaged in the business of a common carrier between Lockport and New Orleans, inside the territorial limits of the state of Louisiana. He was drojvned as the result of a storm, and without any negligence on the part of the master of the boat. The defendant, who Was owner of the “Climax”, carried no accident insurance as indemnity against accidental injury or death of his employees, the crew of the boat. The plaintiff, who is the mother and a dependent of Felix Legendre, Jr., sued for compensation under the Louisiana Employers’ Liability Act. She recovered judgment in the District Court, and defendant prosecutes the present appeal from that judgment.
The question in the case is whether the ' Employers’ Liability Act of the State of Louisiana may be applied to the present cause of action, as being under Federal admiralty jurisdiction. The Louisiana statute does not in express terms mention engineers engaged on steamboats while plying upon navigable streams, but it does include within the terms of its provisions persons engaged in “the operation * * * 0f * * * vessels, boats and other watercrafts * * so that the employment of Felix Legendre, Jr., the deceased, may be conceded to be covered by it's provisions.
It must further be observed that, under the terms of that statute, the right of the employee to recover compensation, except where the employer and the employee have agreed otherwise, forms part of the contract of employment (Philps vs. Guy Drilling Company, 143 La. 956, 79 South. 549), and, therefore, that the present cause of action is not' based upon tort but upon contract. The statute further limits the employee solely to a demand for compensation and negatives his right to redress in an action for tort.
The employment of the deceased is conceded to have been of a maritime nature. Indeed, the Supreme Court of the United States, in the case of State of Washington vs W. C. Dawson & Company, 264 U. S. *622219, says that “the work of a stevedore, in which, the deceased was engaged, is maritime in its nature; his employment was a maritime contract; the injuries which he received were likewise maritime; and the rights and liabilities of the parties in connection therewith were matters clearly within the admiralty jurisdiction”. A fortiori was the work of an engineer on a steamboat plying upon navigable streams maritime and within the admiralty jurisdiction. In the case of Grant Smith-Porter Ship Co. vs. Herman F. Rohde, 257 U. S. 469, the court held that (quoting from the syllabus):
“In contract matters, admiralty jurisdiction depends upon the nature of the transaction, and, in matters of tort, upon the locality.”
Conceding that the' deceased was employed in a maritime occupation, and that his contract of employment was within the admiralty jurisdiction, plaintiff claims, nevertheless, that the Louisiana statute is applicable and she cites in support of her contention the case of Millers’ Indemnity Underwriters vs. Nellie Boudreaux Braud, decided by the U. S. Supreme Court, February 1, 1926, and reported in advance oheéts of February 15, 1926. It was held in that case (quoting from the syllabus), “although the work of a.n employee in removing the timbers of an abandoned set of ways in navigable waters of the United States is maritime in its nature, the state in which the work is being performed may make its Workmen’s Compensation Act exclusively applicable to injuries received in the course of the Work so as to exclude the jurisdiction of admiralty over the claim, since the matter is one of mere local concern and its regulation by the state will work no material prejudice to the characteristic feature of the general maritime law”. She also relies upon the case of Grant Smith-Porter Ship Co. vs. Rohfe, 257 U. S. 469, already cited in this opinion, where it was held that: “A shipbuilding company and a carpenter employee having both accepted and proceeded under a state workmen’s compensation statute, by making payments to an industrial accident fund, cannot be said to have contracted consciously with each other in contemplation of the general system pf admiralty law governing their rights, obligations and consequent liabilities in case the employee should be accidentally injured while engaged in the work of finishing an incomplete vessel lying on navigable waters within the state’". In the course of the opinion the court says:
“The contract for constructing the Ahala,” the vessel on which the complainant was injured, “was not maritime, and although the incompleted structure upon which the accident occurred was lying in navigable waters, neither Rohde’s general employment, nor his activities at the time had any direct relation to navigation or commerce.”
It is apparent that the last cited case is not parallel With the case at bar. The shipbuilding company and the employee had accepted and acted under the accident insurance contract and the employee’s labor was held as having no direct relation to navigation or commerce.
In the Braud case the employing company, carried a policy of in: jaranee with the plaintiff in error and was regarded as a subscriber to the Texas Employers’ Insurance Association. The suit was by the employee’s beneficiary directly against the insurance company and the employing company does not appear to have been a party thereto. It also appears from the conceded facts in that case that the employee’s occupation at the time had no direct relation to navigation or commerce, and the court held the matter to be one of *623merely local concern and that ito regulation by the state did not work any material prejudice .to the characteristic feature of the general maritime law.
The employee in the present case was employed for and actively engaged in the operation of a steam vessel plying upon navigable streams, -and his employment had direct relation with navigation and commerce. It does not appear that either he or his employer contracted with reference to the Louisiana Employers’ Liability Act. The cases cited by plaintiff do not, therefore, appear to be authority to sustain the judgment from which the defendant has appealed.
By Article 3, Section 2, Paragraph 1, of the Constitution of the United States, its judicial power extends to all cases of admiralty and maritime jurisdiction and by the judicial code of the United States, Act of Congress, March 3, 1911, Section 24, Paragraph 3, the District Courts of the United States are vested with exclusive original cognizance of all civil cauces of admiralty and maritime jurisdiction. Again, the Louisiana statute, if applied to. this case, would, in effect, destroy the uniformity of the maritime law as generally recognized throughout the country, for all maritime contracts made in the state would, by virtue of the statute itself and not by the will and with the consent of the parties, be conditioned With a stipulation providing for compensation as an integral part of such contract's.
It therefore appears, that the employment in which Felix Legendre, Jr., was engaged is beyond the control of the state legislature, and that to apply the Louisiana Employers’ Liability Act in the present case would be an encroachment upon Federal admiralty jurisdiction.
For the foregoing reasons I hereby concur in the opinion.